Citation Nr: 1316399	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran had active service from November 1962 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Notice of disagreement was received in August 2008; a statement of the case was issued in March 2009; and a substantive appeal was received in May 2009.

As will be discussed further below, the Virtual VA paperless claims processing system includes rating decisions and consideration of issues not reflected in the paper claims file, and includes adjudications that list evidence that is not included in the paper claims file or in Virtual VA, but which may be relevant to the matter on appeal. 

Although the RO has implicitly reopened the claim for service connection for hypertension and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been characterized as noted on the title page.  

The reopened issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for hypertension was denied in a February 2002 RO rating decision.  The Veteran was informed of the decision and his right to appeal.

2.  The Veteran did not submit a notice of notice of disagreement within one year of the February 2002 RO rating decision that denied service connection for hypertension.
 
3.  Evidence received since the February 2002 RO rating decision relates to essential elements required to substantiate a claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 adjudication that denied a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the February 2002 RO rating decision that denied service connection for hypertension is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens a previously denied claim for service connection for hypertension.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  Following receipt of a timely notice of disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).


Application to Reopen

In a rating decision dated in February 2002, with respect to which the RO provided the Veteran notice and his appellate rights that same month, the RO denied the Veteran's claim for service connection hypertension.  

At the time of the February 2002 rating decision, the record included the claim, the Veteran's service treatment records, and records of private treatment dating back to August 1968.  Blood pressure at the Veteran's May 1967 service separation examination was 120/68.  Private treatment records after service reflect varied blood pressure readings, including readings of 110/56 in August 1968, 140/70 in December 1968, 140/90 in December 1970, 120/80 in January 1972, and 152/90 in January 1975.  A private record of inpatient treatment for heart disease in November 1997 listed the Veteran as having a greater than 10-year history of hypertension.

In the February 2002 RO rating decision the claim was denied on the basis that the Veteran did not have hypertension in military service or that was caused or aggravated by service, and that no presumption of service connection for hypertension based on his presumed in-service exposure to Agent Orange during his period of active service in Vietnam was available under the law.

Neither new and material evidence nor a notice of disagreement was received within one year of notice of the February 2002 RO rating decision.  Consequently, the denial of the Veteran's claim as adjudicated in February 2002 became final.  See 38 C.F.R. § 3.156(b) (new and material evidence received within appeal period requires readjudication of pending claim); 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal).  

The RO received the Veteran's application to reopen his claim for service connection for hypertension in May 2007.  He claimed service connection for hypertension as secondary to service-connected PTSD.  Received with the May 2007 claim was a statement from private treating physician Taylor D. Caffey, M.D., in which he wrote that the Veteran was a patient of his, and it was his professional opinion that the Veteran's hypertension was secondary to PTSD.  A second letter from Dr. Caffey, dated in March 2008 and received in August 2008, states that the Veteran had been a patient of his for 20-plus years and that the Veteran had experienced hypertension and coronary artery disease for the full 20 years.

The newly received medical nexus evidence, received in May 2007, relates to essential elements, previously unestablished in the record, which could substantiate the Veteran's claim for service connection for hypertension.  See generally Wallin v. West, 11 Vet. App. 509, 512 (1998) (in order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability).

Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for hypertension.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen a claim for service connection for hypertension is granted.


REMAND

As discussed above, there is evidence that indicates that the Veteran's hypertension may be caused or aggravated by service-connected PTSD.  As a result, VA's duty to assist includes providing the Veteran a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d) (duty to assist--VA examinations and opinions); 38 C.F.R. § 3.310 (disabilities that are proximately due to, or aggravated by, service-connected disease or injury).

Additionally, the Virtual VA paperless claims processing system includes rating decisions and consideration of issues not reflected in the paper claims file, and includes adjudications that list evidence not included in the paper claims file or in Virtual VA, but which may be relevant to the matter on appeal.  For example, a VA cardiovascular examination is indicated as having been conducted in January 2011 (service connection for ischemic heart disease was granted in October 2011, effective from April 20, 2001), and adjudication of an unrelated claim in February 2012 included "[a] review of electronic treatment records for the period July 22, 1998 through February 27, 2012," although it does not appear that these treatment records have been associated with either the paper claims file or the Virtual VA claims file.  By contrast, for the claim currently on appeal, the most recent evidence was received in August 2008 the most recent supplemental statement of the case was issued in June 2009, and there are essentially no relevant VA treatment or examination records associated with the Virtual VA or paper claims files at the Board.  Any additional and potentially relevant records of VA treatment or examination should be sought and associated with the electronic or paper claims file.  See 38 U.S.C.A. 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his hypertension but that may not have been previously obtained and associated with his VA claims fie.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any potentially relevant records of ongoing VA treatment.  Based on information in the Virtual VA claims file, the Veteran's VA treatment appears to date back at least to 1998.

The records sought should include any potentially relevant records from Taylor D. Caffey, M.D., that have not been previously associated with the claims file.  Dr. Caffey has indicated that he has treated the Veteran for over 20 years and that the Veteran had heart disease and hypertension for that full period of time.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate clinician. 

The RO/AMC should send the claims file to the examiner for review.

The examiner is referenced to the Veteran's service treatment records; to private records of treatment dating back August 1968, with numerous and varied blood pressure readings; and to records of treatment for heart disease in the 1990s, including a November 1997 report of inpatient treatment for heart disease indicating a greater than 10-year history of hypertension.

The examiner is also referenced to records of examination and treatment for service-connected PTSD and service-connected ischemic heart disease.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that that the Veteran's hypertension: 

(a) began or chronically worsened during service, 

(b) began or chronically worsened within one year after his discharge from active service in May 1967, 

(c) is related to any incident of service (including in-service exposure to certain herbicide agents, including Agent Orange), 

(d) is caused or chronically worsened by his service-connected PTSD,  

(e) is caused or chronically worsened by his service-connected ischemic heart disease.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


